Title: From George Washington to Major General Benedict Arnold, 21 June 1778
From: Washington, George
To: Arnold, Benedict


                    
                        Dr Sir
                        June 21: 1778. 10 Miles from Coryels [N.J.]
                    
                    This will be delivered you by Major Wemp who has the conduct & care of some Warriors from the Seneca Nation—who are also accompanied by a few of our Oneida & Tuscarora Friends. The inclosed Extract of a Letter from our Indian Commissioners at Albany, will inform  you of the Senecas’s business in this Quarter. I cannot give them the smallest account of Astiarix of whom they are in pursuit, nor did I ever hear of his captivity till I was advised of it a few days ago by Genl Schuyler. They have been treated with civility, but at the same time I told them of their Hostilities, and that as soon as the British Army were gone, If they did not immediately cease them, I would turn our whole force against them & the other Indian Nations who have taken a like blody part against us and cut them to pieces. They have also had a view of the main body of the Army and been told of our great resources of Men, and number of Troops elsewhere. I hope This circumstance with the evacuation of philadelphia and their own evidence of it, added to our civilities & some presents, will have a happy effect upon the temper and disposition of their Nation when they return. I wish you to order them such Trinkets &c. as you may judge necessary, keeping up however a distinction between them & the Oneid⟨as, &⟩ Tuscarora’s who are our Friends. I would have the favors & presents to these greatly to exceed. Majr Wemp has dispatches from the Sachems for all the Warriors & Men, here before, to return Home immediately. Such as remain, I beleive are with Monsr Tussard; I shall be glad that you will have them collected and have them well presented, after which they may return to their nation in obedience to their Sachems orders if they incline. I have given the Senecas a Letter to Congress respecting Astiarix’s releasement if he can be found.
                    I received your favor yesterday. If Morgan’s corps could have been on the rear of the Enemy they might have harrassed them, but not without considerable risk. They are now advancing as the whole Army is to the Delaware. We have been much impeded by the rain. The Troops with Genl Lee crossed the River last night. I am in haste Dr Sir with great regard & esteem Yr Most Obedt Se[rvan]t
                    
                        Go: Washington
                    
                    
                        you will be pleased to give the necessary orders for their being supplied with provision while in Philaa & on their way to Congress.
                    
                